DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 11/24/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter 
Regarding claim 15, the limitation “wherein the first control sensor determines the detent state of the first control sensor from the position of a secondary output of a planetary gear set transmission which connects a trim motor to the control element” fails to comply with the written description requirement because this limitation isn’t disclosed in the applicant’s specification.  Furthermore, the limitation fails to comply with the enablement requirement because, as best understood, the closest description appears to be paragraph 18, which discloses “In yet other embodiments where the trim motor is connected to the pilot controls by a transmission such as a planetary gear set transmission, the detent sensor may be disposed on a secondary output that solely handles pilot inputs, and may determine the pilot inputs from the position of the secondary output”.  This is different from the claimed limitation because 1) the detent state is determined by the detent sensor, not the first control sensor, 2) the determination of pilot inputs is not the same as the determination of the detent state, and the two are handled by different sensors, and 3) there is no connection disclosed between the position of the secondary output of the planetary gear system and the detent state of the first control sensor, since the detent state disclosed is the detent state of the control stick, not of the first control sensor, and it is unclear what the detent state of the first control sensor would be.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 are indefinite because they disclose a second control sensor and a third control sensor but does not disclose a first control sensor, since the first control sensor of claim 1 has been amended to a first position sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 8 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2012/0053762 by Stiefenhofer in view of US Patent Number 3,493,836 to Nelson and US Patent Number 5,863,012 to Rollet.

Regarding claim 1, Stiefenhofer discloses a rotorcraft (paragraph 2 discloses “The inclination of the control stick about one of the axes for example influences the longitudinal and/or transverse inclination of an airplane or the pitch and roll movements as well as the vertical movement of a helicopter”) comprising:
A control element (control stick 10);
A first position sensor operable to generate position data indicating an actual position of the control element (paragraph 35 discloses “The architecture furthermore comprises detection means 20 which are arranged at the stick mechanism and serve for determining the current actuating position of the control stick 10”); 
A trim motor connected to the control element (paragraph 34 discloses “The actuator 40 preferably is designed as electric motor whose drive shaft causes a mechanical force acting on the control stick 10”);
A flight control computer in signal communication with the first control sensor (position controller 70), wherein the FCC is operable to generate a suggested position for the control element (paragraph 40 discloses “From the supplied state variables 20, 31, 41 of the sensors, the virtual state and auxiliary variables of the virtual inceptor model 60 and the external state variables 90 of the feel generating means 50 generates a desired position for the control stick 10”), wherein the FCC is further operable to compare the suggested position of the control element with the actual position of the control element and determine whether the first control sensor is functional or defective (paragraph 23 discloses “To be able to react to disturbances or its own inaccuracies, the active inceptor system preferably comprises means for matching the virtual real-time model with the state of the real flight component, in particular with the one or more movable inceptors…Malfunctions of certain components of the system, in particular of the state detection means, can be detected at the running time”), wherein the FCC is further operable to provide a first flight management function when the first 
Stiefenhofer does not disclose a first detent sensor operable to generate detent data indicating a detent state of the control element based on a slip rate of the trim motor, the flight control computer in signal communication with the first detent sensor, wherein the FCC is further operable to compare the suggested position of the control element with the actual position of the control element based on the detent state of the control element.  However, this limitation is taught by Rollet.  Column 3, lines 52-57 disclose “aside from any force applied by the pilot (for example him having let go of the control stick), the shifting of the anchorage point drives the cyclic stick in such a way that the latter generates speed-stabilizing commands counteracting the tendency to diverge when the longitudinal static stability is unsatisfactory”.  The shifting of the anchorage point comprises a difference between the actual pilot control position and the position of the trim motor which is attached to the control stick 10, and therefore comprises a slip rate of the trim motor.  It would be obvious to a person having ordinary skill in the art to modify Stiefenhofer using the teachings from Rollet to stabilize the helicopter when the pilot lets go of the control stick.  Furthermore, Nelson suggests a failure monitor for autopilots, thus the error monitor would only compare and detect failures when the control element is in an autopilot (i.e. in-detent) state.
Stiefenhofer does not disclose the FCC is further operable to provide a second flight management function when the first detent sensor is determined to be defective.  However, this limitation is taught by Nelson.  Nelson discloses a failure monitor for an aircraft autopilot, and column 1, lines 34-38 disclose “any component or sub-system 

Regarding claim 2 (dependent on claim 1), Stiefenhofer discloses a trim motor operable to move the control element to the suggested position.  Paragraph 34 discloses “The actuator 40 preferably is designed as electric motor whose drive shaft causes a mechanical force acting on the control stick 10”.  

Regarding claim 3 (dependent on claim 1), Rollet further teaches wherein the FCC is operable to monitor the detent data and determine whether the control element is in an in-detent state or an out-of-detent state, and wherein the FCC only compares the suggested position of the control element with the actual position of the control element when the control element is determined to be in the in-detent state.  Column 3, lines 52-57 disclose “aside from any force applied by the pilot (for example him having let go of the control stick), the shifting of the anchorage point drives the cyclic stick in such a way that the latter generates speed-stabilizing commands counteracting the tendency to diverge when the longitudinal static stability is unsatisfactory”.  Furthermore, Nelson suggests a failure monitor for autopilots, thus the error monitor would only compare and detect failures when the control element is in an autopilot (i.e. in-detent) state.

Regarding claim 4 (dependent on claim 3), Stiefenhofer discloses the FCC comprising an error monitor.  Paragraph 23 discloses “To be able to react to disturbances or its own inaccuracies, the active inceptor system preferably comprises means for matching the virtual real-time model with the state of the real flight component, in particular with the one or more movable inceptors…Malfunctions of certain components of the system, in particular of the state detection means, can be detected at the running time”
Nelson further teaches the error monitor is operable to increase a count in response to the suggested position of the control element being different from the actual position of the control element, wherein the error monitor is further operable to decrease the count in response to the suggested position of the control element matching the actual position of the control element, and wherein the error monitor is further operable to determine that the second control sensor is defective in response to the count reaching a threshold value.  Column 1, lines 16-21 disclose “automatic pilot disengagement will occur if there is a mismatch of the dynamically compared signals that exceeds a threshold for a first predetermined time period (300 milliseconds) or a mismatch of the statically compared signals that exceeds a threshold for a second predetermined time period (600 milliseconds)”.  

Regarding claim 5 (dependent on claim 4), Nelson further teaches the error monitor is a persistence monitor.  Column 1, lines 16-21 describes a persistence monitor.  

Regarding claim 6 (dependent on claim 1), Stiefenhofer discloses a display monitor in signal communication with the FCC, wherein the display monitor is operable to display a 

Regarding claim 7 (dependent on claim 1), Stiefenhofer as modified by Nelson and Rollet discloses an additional control element, a second control sensor connected to the additional control element, the second control sensor operable to generate additional position data indicating a second actual position of the additional control element, and a third control sensor connected to the additional control element, the third control sensor operable to generate additional feedback indicating an input to the control element by a pilot, wherein the FCC is in signal communication with the second control sensor and the third control sensor, wherein the FCC is operable to monitor the additional feedback data and determine whether the additional control element is in an in-detent state or an out-of-detent state, and wherein the FCC is further operable to monitor the additional position data and determine whether the third control sensor is functional or defective.  Paragraph 45 of Stiefenhofer discloses “a side stick serves for executing roll and pitch movements of a helicopter, whereas a second side stick controls the vertical movement.  Here as well, a synchronized feel generation and the exchange of various status messages and state variables is absolutely necessary on both sticks” and Rollet teaches the fourth control sensor similar to the second sensor in the rejection of claim 3 above.

Regarding claim 8 (dependent on claim 1), Stiefenhofer discloses a second control sensor connected to the control element and a third control sensor connected to the control element.
Stiefenhofer does not explicitly disclose the second control sensor is operable to generate latitudinal position data indicating the actual position of the control element in a first direction, and wherein the second control sensor is operable to generate longitudinal position data indicating the actual position of the control element in a second direction perpendicular to the first direction, wherein the third control sensor is operable to generate latitudinal feedback data indicating an input to the control element by the pilot in the first direction, wherein the third control sensor is operable to generate longitudinal feedback data indicating an input to the control element by the pilot in the second direction, wherein the FCC is in signal communication with the second control sensor and the third control sensor, wherein the FCC is operable to monitor the latitudinal feedback data and the longitudinal feedback data and determine whether the control element is in an in-detent state or an out-of-detent state, wherein the FCC is further operable to monitor the latitudinal position data and determine whether the first control sensor is functional or defective, and wherein the FCC is further operable to monitor the longitudinal position data and determine whether the third control sensor is functional or defective.  However, paragraph 35 disclose “Further sensors (detection means) determine the current state variables 31, 41 of the used actuators 40 or control elements 30 for moving the control stick 10” and paragraph 18 disclose “In particular for each axis of movement of the inceptor at least one control element or actuator can be provided.  The feel generation caused by the feel generating means preferably can be applied to each 

Regarding claim 9, Stiefenhofer discloses a flight control computer (FCC) for a rotorcraft (position controller 70) comprising:
A processor (paragraph 40 discloses “From the supplied state variables 20, 31, 41 of the sensors, the virtual state and auxiliary variables of the virtual inceptor model 60 and the external state variables 90 of the feel generating means 50 generates a desired position for the control stick 10”); and
A non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for monitoring a functionality of a first detent sensor (paragraph 40 discloses “The desired position can be generated by using a stored characteristic curve or a feel model”), the instructions for monitoring the functional including instructions for:
Receiving actual position data in first frames of a plurality of frames, wherein the actual position data is received from a first position sensor 
Generating suggested position data in second frames of the plurality of frames (paragraph 40 discloses “From the supplied state variables 20, 31, 41 of the sensors, the virtual state and auxiliary variables of the virtual inceptor model 60 and the external state variables 90 of the feel generating means 50 generates a desired position for the control stick 10”);
Driving the control element to a suggested position based on the suggested position data when the control element is in the out-of-detent state (Paragraph 34 discloses “The actuator 40 preferably is designed as electric motor whose drive shaft causes a mechanical force acting on the control stick 10”);
Comparing the suggested position data to the actual position data;
Determining a functionality status of the first detent sensor according to the suggested position data and the actual position data received from the first position sensor (paragraph 23 discloses “To be able to react to disturbances or its own inaccuracies, the active inceptor system preferably comprises means for matching the virtual real-time model with the state of the real flight component, in particular with the one or more movable inceptors…Malfunctions of certain components of the system, in 
Providing a first flight management function in response to the first detent sensor being determined to be functional (position controller 70 controls the aircraft when the inceptor system, including detection means 20, is functional).  
Stiefenhofer does not disclose tracking a detent state of a control element, wherein the detent state is one of an in-detent state and an out-of-detent state, wherein the out-of-detent state indicates that a pilot has manual control of the control element, and wherein the in-detent state indicates that the pilot has released manual control of the control element.  However, this limitation is taught by Rollet.  Column 3, lines 52-57 disclose “aside from any force applied by the pilot (for example him having let go of the control stick), the shifting of the anchorage point drives the cyclic stick in such a way that the latter generates speed-stabilizing commands counteracting the tendency to diverge when the longitudinal static stability is unsatisfactory”.  It would be obvious to a person having ordinary skill in the art to modify Stiefenhofer using the teachings from Rollet to stabilize the helicopter when the pilot lets go of the control stick.  Furthermore, Nelson suggests a failure monitor for autopilots, thus the error monitor would only compare and detect failures when the control element is in an autopilot (i.e. in-detent) state.
Stiefenhofer does not disclose providing a second flight management function in response to the first control sensor being determined to be non-functional.  However, this limitation is taught by Nelson.  Nelson discloses a failure monitor for an aircraft 
Stiefenhofer and Nelson do not explicitly disclose the second flight management function is latched and is only resettable when the rotorcraft is landed.  However, column 1, lines 44-51 disclose “For completely automatic landings, it is essential that the operation of the automatic control system be continuously monitored either by completely redundant control channels or by fail safe monitors such that if a failure should occur at a critical point during the landing maneuver, the automatic control is disengaged allowing the human pilot to take over and complete the landing manually or institute a go-around maneuver”.  Since the automatic control is disengaged until the human pilot completes the landing manually, it is only resettable when the aircraft has landed.  

Regarding claims 10 (dependent on claim 9), 11 (dependent on claim 10), and 17 (dependent on claim 16), Nelson further teaches increasing a count for each frame in which the suggested position data is different from the actual position data, and decreasing the count for each frame in which the suggested position data is the same as the actual position data, wherein the first detent sensor is determined to be functional in response to the count being less than a threshold value.  Column 1, lines 16-21 disclose “automatic pilot disengagement will occur if there is a mismatch of the dynamically compared signals that exceeds a threshold for a first predetermined time prior (300 

Regarding claim 12 (dependent on claim 9), Stiefenhofer as modified by Nelson and Rollet further teaches the first flight management function providing inner loop flight augmentation, rate loop flight augmentation, and outer loop flight augmentation (Paragraph 48 of Stiefenhofer disclose the system incorporating both inner and outer state variables and Figure 90 show gyro rate being one of the variables), and wherein the second flight management function providing inner loop flight augmentation and rate loop flight augmentation only (Column 3, lines 52-57 of Rollet disclose “aside from any force applied by the pilot (for example him having let go of the control stick), the shifting of the anchorage point drives the cyclic stick in such a way that the latter generates speed-stabilizing commands counteracting the tendency to diverge when the longitudinal static stability is unsatisfactory”, speed stabilizing requires only inner and rate loops since no outer guidance and tracking is required).  

Regarding claim 13 (dependent on claim 9), Stiefenhofer discloses the FCC is operable to provide an outer loop flight augmentation when the first flight management function is provided (Paragraph 48 of Stiefenhofer disclose the system incorporating both inner and outer state variables and Figure 90 show gyro rate being one of the variables), and wherein FCC is operable to disable the outer loop flight augmentation when the second flight management function is provided (Column 3, lines 52-57 of Rollet disclose “aside 

Regarding claim 14 (dependent on claim 9), Rollet further teaches receiving feedback data in third frames of the plurality of frames, wherein the feedback data is received from the first detent sensor connected to the control element, the feedback data indicating an input to the control element by a pilot, and generating the detent state of the control element based on the feedback data.  Column 3, lines 52-57 disclose “aside from any force applied by the pilot (for example him having let go of the control stick), the shifting of the anchorage point drives the cyclic stick in such a way that the latter generates speed-stabilizing commands counteracting the tendency to diverge when the longitudinal static stability is unsatisfactory”.  Furthermore, Nelson suggests a failure monitor for autopilots, thus the error monitor would only compare and detect failures when the control element is in an autopilot (i.e. in-detent) state.

Regarding claim 15, Stiefenhofer discloses a method for operating a rotorcraft, comprising:
Receiving actual position data for the control element from a second control sensor, the second control sensor being connected to the control element, the actual position data representing an actual position of the control element 
Generating suggested position data for the control element, the suggested position data representing a suggested position of the control element (paragraph 40 discloses “From the supplied state variables 20, 31, 41 of the sensors, the virtual state and auxiliary variables of the virtual inceptor model 60 and the external state variables 90 of the feel generating means 50 generates a desired position for the control stick 10”);
Comparing the actual position data with the suggested position data when the first control sensor has the first detent state (paragraph 23 discloses “To be able to react to disturbances or its own inaccuracies, the active inceptor system preferably comprises means for matching the virtual real-time model with the state of the real flight component, in particular with the one or more movable inceptors…Malfunctions of certain components of the system, in particular of the state detection means, can be detected at the running time”); and
Providing a first flight augmentation function based on comparing the actual position data with the suggested position data (position controller 70 controls the aircraft when the inceptor system, including detection means 20, is functional).  
Stiefenhofer does not disclose determining a detent state of a first control sensor associated with a control element of the rotorcraft, wherein the detent state indicates whether a pilot has manual control of the control element, and wherein the first control sensor has a first detent state and a second detent state.  However, this limitation is taught 
Stiefenhofer, as best understood, does not disclose the first control sensor determining the detent state of the first control sensor from the position of a secondary output of a planetary gear set transmission which connects a trim motor to the control element.  However, paragraph 35 discloses “The architecture furthermore comprises detection means 20 which are arranged at the stick mechanism and serve for determining the current actuating position of the control stick 10”.  Since detection means 20 determines the current actuating position of the control stick, it would be obvious to a person having ordinary skill in the art to adapt the detection means for whatever type of mechanism is used to control and transmit movement of the control stick.  
Stiefenhofer does not disclose providing a second flight augmentation based on comparing the actual position data with the suggested position data.  However, this limitation is taught by Nelson.  Nelson discloses a failure monitor for an aircraft autopilot, and column 1, lines 34-38 disclose “any component or sub-system failures therein will be immediately and positively detected and the auto pilot disengaged from the control of the craft before a dangerous attitude or flight condition can result”.  It would be obvious to a person having ordinary skill in the art to modify Stiefenhofer using the teachings from Nelson in order to alert the crew when a malfunction occurs.

Regarding claim 16 (dependent on claim 15), Stiefenhofer as modified by Nelson and Rollet further teaches the first level of flight augmentation is provided when the actual position data matches the suggested position data, wherein the first level of flight augmentation provides inner loop augmentation, rate loop augmentation, and outer loop augmentation (Paragraph 48 of Stiefenhofer disclose the system incorporating both inner 

Regarding claim 18 (dependent on claim 17), Stiefenhofer, Nelson, and Rollet do not disclose, during a flight, the flight augmentation being switchable form the first level of flight augmentation to the second level of flight augmentation, but not from the second level of flight augmentation to the first level of flight augmentation.  However, Nelson suggests that “if a failure should occur at a critical point during the landing maneuver, the automatic control is disengaged allowing the human pilot to take over and complete the landing manually or institute a go-around maneuver”.  It would thus be obvious to a person having ordinary skill in the art to modify Stiefenhofer, Nelson, and Rollet to move from the first level to the second but not second to the first in order to allow the aircraft to be safely complete the landing.

Regarding claim 19 (dependent on claim 15), Stiefenhofer disclose sending the suggested position data to a trim motor, and moving the control element to the suggested position, wherein the control element is moved by the trim motor.  Paragraph 40 discloses “From the supplied state variables 20, 31, 41 of the sensors, the virtual state and auxiliary variables of the virtual inceptor model 60 and the external state variables 90 of the feel generating means 50 generates a desired position for the control stick 10” and paragraph 34 discloses “The actuator 40 preferably is designed as electric motor whose drive shaft causes a mechanical force acting on the control stick 10”.  

Regarding claim 20 (dependent on claim 15), Stiefenhofer discloses receiving feedback data from the first control sensor, wherein determining the detent state of the first control sensor is based on the feedback data.  Paragraph 35 discloses “The architecture furthermore comprises detection means 20 which are arranged at the stick mechanism and serve for determining the current actuating position of the control stick 10”.
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but are moot in view of the current grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642